Little, J.
1. The offense “ of retailing spirituous or malt liquors without license,” though committed upon the Sabbath day, is a violation of a penal statute of this State. Moran v. Atlanta, 102 Ga. 840.
2. Accordingly, the recorder’s court of the City of Augusta has no jurisdiction to try and punish for this offense.
8. Though the plaintiff in error entered in that court a plea of guilty to a charge of the nature above indicated, the recorder had no authority of law to impose a penalty upon him, and it was his right by petition for certiorari to correct the error which the recorder committed in so doing. 4. The court erred in refusing to sanction the petition for certiorari.

Judgment reversed.


All the Justices concurring.